Citation Nr: 0433789	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  94-31 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
sarcoidosis with mild obstructive respiratory defect and 
generalized weakness, prior to November 22, 1992.

2.  Entitlement to an evaluation in excess of 30 percent for 
sarcoidosis with mild obstructive respiratory defect and 
generalized weakness, from November 23, 1992, to October 6, 
1996.

3.  Entitlement to an evaluation in excess of 30 percent for 
sarcoidosis with mild obstructive respiratory defect and 
generalized weakness, from October 7, 1996, to November 29, 
2001.

4.  Entitlement to an evaluation in excess of 60 percent for 
sarcoidosis with mild obstructive respiratory defect and 
generalized weakness, from November 30, 2001, forward.

5.  Entitlement to restoration of a 30 percent evaluation for 
sarcoidosis with mild obstructive respiratory defect and 
generalized weakness, from May 1, 1995, to October 7, 1996. 

6.  Entitlement to an increased (compensable) evaluation for 
Kemp's history fracture residuals of the second toe, right 
foot, with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
September 1971 and from July 1987 to October 1989.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In May 1992, the RO continued a 10 percent rating 
for service-connected sarcoidosis.  In October 1992, the RO 
continued a noncompensable rating for residuals of a fracture 
of the right 2nd toe and foot.  In April 1993, the RO 
assigned a 30 percent rating for sarcoidosis with mild 
obstructive respiratory defect and generalized weakness, 
effective from November 23, 1992, and again continued the 
noncompensable rating for residuals of a fracture of the 
right 2nd toe and foot.

In a February 1995 rating decision, the RO in Columbia, South 
Carolina, reduced the veteran's evaluation for sarcoidosis to 
10 percent, effective from May 1, 1995.

In August 2001, the Board remanded the above increased rating 
claims to the RO for additional development.  Later in 
August, the veteran informed the Columbia RO that she had 
permanently relocated to Detroit and requested that her 
claims file be transferred to the Detroit RO, which it was.

Following the requested development, the Detroit RO in August 
2002 increased the rating for the service-connected 
sarcoidosis to 30 percent, effective from October 7, 1996, 
and to 60 percent, effective from November 30, 2001.  The RO 
continued its denial of a compensable rating for fracture of 
the right 2nd toe with traumatic arthritis.

In May 2004, the veteran appeared at the Detroit RO and 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that she is afforded 
every possible consideration.

The veteran was incarcerated at the South Carolina Department 
of Corrections.  She testified that she received medical 
treatment at that facility for her sarcoidosis.  Transcript, 
p. 7.  Also, she testified that her right toe was recently 
treated at the Detroit VA Medical Center and that evidence of 
such treatment is not in the record.  Transcript, p. 5.  In a 
written statement in December 2002, the veteran also reported 
that she underwent pulmonary function tests at the pulmonary 
lab on December 19, 2002.  These records should be obtained.  
A re-examination of the veteran's right foot and sarcoidosis 
should also be conducted.  Glover v. West, 185 F.3d 1328 
(Fed. Cir. 1999); Snuffer v. Gober, 10 Vet. App. 400 (1997); 
VAOPGCPREC 11-95. 

Finally, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  On remand, 
the RO should provide the veteran appropriate notice.  She 
was provided a letter on October 1, 2002; however, it only 
notified her of what is required to substantiate a claim for 
service connection.

Accordingly, this case is REMANDED for the following actions:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate her 
claims; (2) the information and evidence 
that VA will seek to obtain on her behalf; 
(3) the information or evidence that she 
is expected to provide; and (4) request or 
tell her to provide any evidence in her 
possession that pertains to the claims.  A 
copy of this notification must be 
associated with the claims folder.

2.  Make arrangements to obtain any 
pertinent, outstanding records, to 
include, but not limited to, medical 
records from the Detroit VA Medical Center 
dated after March 5, 2002, including the 
results of any pulmonary function tests 
conducted on December 19, 2002; and 
medical records from the South Carolina 
Department of Corrections.  If no such 
records are available, that fact should be 
indicated in the claims file.

3.  After completing the above-requested 
development, schedule the veteran for 
appropriate VA examinations of her right 
foot and sarcoidosis.  The claims file 
must be made available to the examiners, 
and the examiners should indicate in their 
reports whether or not the claims file was 
reviewed.  Any indicated tests should be 
accomplished.  A rationale for any opinion 
expressed should be provided.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

Sarcoidosis

The examiner should perform pulmonary 
function testing.  The examiner should 
also identify and describe in detail all 
residuals attributable to the veteran's 
service-connected sarcoidosis, e.g., 
dyspnea at rest, the extent of any 
lesions, severe impairment of bodily 
vigor, a markedly severe degree of 
ventilatory defect, cor pulmonale, right 
ventricular hypertrophy, pulmonary 
hypertension, episodes of acute 
respiratory failure, outpatient oxygen 
therapy, etc.).  



Right second toe

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected Kemp's 
history fracture residuals of the second 
toe, right foot, with traumatic 
arthritis.  
   
The examiner should conduct range of 
motion testing of the right second toe.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the toe 
is used repeatedly.  All limitation of 
function must be identified.   If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

4.  Finally, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish her and her 
representative a supplemental statement of 
the case and afford a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



